Second European Roma Summit (debate)
The next item is the oral questions to the Council and Commission regarding the second European Roma Summit. (B7-0013/2010; B7-0014/2010; B7-0202/2010; B7-0203/2010).
All parliamentary questions submitted to the Commission and to the Council on the occasion of the forthcoming European summit on Roma are linked by several common denominators.
The first is dissatisfaction with the current situation of most Roma in the European Union. This issue is also closely related to dissatisfaction with spending or the level of spending pre-accession and structural funds for the purpose of integrating Roma into the rest of the society, as well as their social rehabilitation. Another important point is the role of civil society, including Roma organisations, to engage in problem solving.
Both points are important, but I would like to suggest that it is very important how these problems are going to be solved. Let us be honest with ourselves - after many years of vague political declarations and inactivity, several of us feel an acute need to finally move towards concrete action. I am an uncompromising advocate of human rights and all my statements on the floor of the European Parliament during the past six years have always been in this context. In these six years, I have also listened to several discussions about discrimination against ethnic Roma and the need for solutions to ethnic Roma problems. Despite this abundant debate, we have not been able to take any substantial steps towards concrete solution and I believe this is mainly due to us formally focusing on the technical term discrimination and not addressing the real reasons which are the cause of the current situation, in which our fellow Roma citizens live.
Therefore, if we really want to address the Roma problem, we will have to focus primarily on compliance with both international treaties on domestic law, as well as on international conventions. I am thinking in particular about the Convention of the Rights of the Child, whose provisions are being violated by many Roma families. I am talking about the Slovak Republic, where there are provisions for free care and free education at primary and secondary schools. All this is provided for and financed by the state. Yet even in these two policies, the basic rights of the child are not being respected.
If you really want to talk objectively about solving the problems of the Roma, then we have to address the reasons and the causes that lead to discrimination.
Mr President, the Agency for Fundamental Rights reports that the Roma suffer every type of discrimination in every area, whether it be in relation to access to employment, to health care, to education or to housing. They are therefore the minority that is most discriminated against in Europe.
In 2009, for example, on average, one in every four Roma was a victim of a crime against the person - specifically assaults, threats and serious harassment - on at least one occasion in the course of the previous 12 months whilst, at the same time, one in every three Roma was questioned by the police on average four times in the course of the previous 12 months. Their marginalised situation is compounded by their lack of awareness of their rights.
This situation, which affects almost 10 million people at the heart of the European Union, which is now endowed with the Charter of Fundamental Rights and will soon be a signatory to the European Convention on Human Rights, casts serious doubts over the policy of non-discrimination and effectiveness of rights, both at EU and Member State level. It took the racist violence in Italy in December 2007 to have a large-scale, high-level European mobilisation finally result in the organisation of the first European summit in September 2008.
However, the call for a European Union framework strategy on the integration of the Roma, including a directive on the inclusion of the Roma, has still not seen the light of day. Member States - such as France and some others too - that maintain temporary measures for access to their markets for Bulgarians and Romanians are primarily penalising the Roma and must remove those measures as soon as possible as a sign of political goodwill.
Member States must finally abandon the negotiation of bilateral readmission agreements with Kosovo, which are leading to Roma being returned to lead-contaminated camps in northern Mitrovica, as Mr Hammarberg, the Council of Europe Commissioner for Human Rights, has been able to demonstrate.
As regards the European Commission, I wish to remind it of the European Parliament resolution of 11 March 2009 on the social situation of the Roma. In this year for combating poverty, I believe that we can at last decide to make the best use of our instruments and our Structural Funds with a view to resolving this serious situation.
Mr President, I am going to answer the questions raised by Mrs Flašíková Beňová and Mrs Flautre on a matter which directly affects human rights, which affects all of us, and which also affects a large community, because the Roma population, as you are aware, is the largest ethnic minority living in the European Union, and it cannot be said that they have the same standard of living as the average European citizen.
With regard to the questions that have been put to me, the first raises the matter of the Structural Funds in this area, and I would like to say that the conclusions that the Spanish Presidency intends to adopt in the Council contain those ten basic principles, which include the revision or modification of the current operational programmes of the Structural Funds, as well as future regulations for the period beginning in 2014.
We have stressed that full use should be made of the Structural Funds in order to promote the integration of the Roma population and, specifically, we have proposed that integrated actions be implemented both in rural and urban areas, based on the recent amendment of Article 7 of the European Regional Development Fund. The aim of this is the comprehensive promotion of Roma communities beginning with improvements to their living and social situation.
The second question concerns the action to be taken by local authorities. We are aware that, in order for the Roma population to have access to the Structural Funds, local authorities, Roma organisations and the Roma population itself need to be actively involved in all phases of the process; in other words, in the planning, management, monitoring and assessment of European funds.
In its conclusions, the Council is also going to propose that the European Commission provide technical support and guidance to Member States and local authorities, and that it facilitate horizontal coordination between Member States and vertical coordination from European level down to national, regional and local level.
The third question asks whether the Trio of Presidencies has a strategic proposal or a strategic agenda for this issue. I can confirm that, in the programme drawn up by the Trio of Presidencies, the social and economic integration of Roma people is dealt with explicitly. This intention is laid down in the programme adopted unanimously by the General Affairs Council and is, therefore, in line with the strategy for the next 18 months, which is the period covered by the programme of the Trio of Presidencies.
We understand the need to commit to both short-term and long-term measures. In order to rectify inequalities, in the short term, we have to prioritise the tools I mentioned earlier and adopt an action plan to immediately tackle issues such as pupils attending special schools that are, in some cases, mainly or entirely for Roma children - a situation which causes clear segregation; housing problems, as mentioned earlier; health issues, and access to employment.
In the long term, we also want to see a horizontal, mainstreaming approach to Roma issues in all areas of European Union policy, and this will have to be carried out within the context of the open method of coordination and in areas such as fundamental rights, combating discrimination, regional development, education, and access to public employment and public services.
Finally, with regard to the issue of non-discrimination, it is well known that during the course of its term, the Spanish Presidency, and indeed the Trio of Presidencies, intends to promote the adoption of a directive which, for some time now, has not been adopted or brought to its final conclusion in the European Union: an integrated directive on combating discrimination and promoting equal rights; this is vital, precisely for those groups who suffer particular discrimination and, specifically, the Roma community.
Vice-President of the Commission. - Mr President, I would like to thank Mr Swoboda and his colleagues for tabling this oral question on the European Roma Summit. It allows the Commission to express its commitment to ensuring the protection of fundamental rights, on the one hand, and full social and economic integration into our societies on the other. We have just heard the Council making a real plea about the way the Member States have to go ahead by putting this in the mainstream of their policies.
As you know, this debate is taking place just some weeks before the second Roma Summit, which will be hosted in Córdoba by the Spanish Presidency on 8 and 9 April. The Commission welcomes and actively supports this initiative. I think this initiative will be a welcome moment to take stock of developments at national, European and international level since 2008. It will then help us to contribute to a common perspective for the future.
Two years ago, the first summit was held. How far have we got? You can see a glass as being half full or half empty. Of course, there have been significant improvements but there are also significant gaps. Your question rightly highlights the central role of the European Union's instruments and policies and the importance of strengthening cooperation between all the key actors - Member States, institutions at European level, international organisations and civil society.
The Commission is committed to enforcing a directive which prohibits discrimination on the grounds of race and ethnic origin, and Roma discrimination is fully covered by this directive. We now have legislation at European level and the framework decision on racism and xenophobia, which will be a key tool to tackle the racism that Roma people suffer from.
By November of this year, all Member States should put into place criminal penalties for racist and xenophobic crimes, as laid down in the framework decision. As I have already announced, I am committed to monitoring the implementation of this framework decision as closely as possible.
The Commission is fully aware that this is not enough and that strong legislation needs to be complemented by information and awareness raising about rights and obligations. To this end, the Commission is addressing Roma issues in the context of the EU campaign 'For Diversity. Against Discrimination' and in specific training for legal practitioners.
Quite rightly, the structural funds, the rural development funds and the instruments for pre-accession were underlined as being important levers for change because they allow Member States to implement ambitious programmes which are targeted to the Roma. It is evident that these programmes must be very down to earth and pragmatic, based on evidence, and must approach the living conditions of the Roma in all their complexity.
This is not an issue that can be solved by a simple slogan. It needs a lot of concrete work. That is why the Commission is encouraging Member States to use the full potential of these funds to support Roma inclusion. To this end, we have launched a series of high-level bilateral visits to Member States with significant Roma populations. They should lead the concrete commitments with agreed targets. The first event took place in October 2009 in Hungary with the full cooperation of the government. Others will be organised in the future.
Another concrete example of the Commission's commitment to using the Structural Funds for tackling Roma exclusion is the amendment that has been proposed to Article 7(2) of the Regulation on the European Regional Development Fund. A very large majority in this House voted for the report by your colleague, Mr van Nistelrooij, at the beginning of last month: a measure which opens new policy and funding opportunities for housing for the benefit of marginalised communities where we can target the Roma specifically, although not exclusively.
Finally, thanks to the European Parliament, there are the pilot projects on Roma inclusion, with a budget of EUR 5 million over two years. This pilot project addresses early childhood education, self-employment through micro credits and public awareness. The evaluation of this pilot project will be carried out jointly by the UNDP and the World Bank. I am very much looking forward to this evaluation because the evaluation will bring us the information about what we have done well and where the deficiencies are so that we can build on this in order to go ahead with a very targeted action afterwards.
The European platform for Roma inclusion was launched as a joint initiative of the Commission and the Czech Presidency in April 2009. Its objective is to bring together relevant actors at European, national and international level, as well as actors from civil society, and make existing policies altogether much more coherent. This platform has led to the elaboration of the common basic principles for Roma inclusion, which is annexed to the Council conclusions on Roma inclusion adopted in June of last year. These conclusions call upon the Commission to take the 10 common basic principles for Roma inclusion into account when designing and implementing policies. Further meetings of the platform are expected to take place under the Spanish Presidency and the Belgian Presidency so it is not a one-off action but it is followed up. I very much welcome the strong commitment of the Trio of Presidencies on this objective because we need to play into each other's hands so that progress can be made. The Commission will continue to contribute to the Trio's actions through its policies and instruments, in close partnership, of course, with Member States and civil society.
Ahead of the Roma Summit, I would like to inform this House that my colleague, Commissioner Andor, and I will publish a communication on the social inclusion of the Roma people, looking at the challenges ahead and outlining the EU's contribution to meeting this challenge. This communication will then be the basis of the discussion in Córdoba.
In addition to a more effective implementation of the international and national anti-discrimination laws, as we just heard from Commissioner Reding, particular emphasis must be given in Córdoba to the economic aspect of the inclusion of the Roma, because their integration in the labour market and education is a key economic interest of the Member States. In recent years, a number of international organisations have developed forward-looking plans, but they have not been implemented at Member State level due to a lack of binding power, of the prospect of potential sanctions and of appropriate budget allocations.
The European Union is capable of ensuring the development, appropriate enforcement and assessment based on clear indicators of a non-mandatory Community strategy going beyond 'soft law' measures. As European Parliament rapporteur on the European Roma strategy, I believe that it is particularly important for the strategy to define the crisis areas within Member States which require immediate intervention. Social disadvantages are unevenly spread across geographical regions, with extreme poverty and social exclusion concentrated in certain micro-regions densely populated by Roma and non-Roma. This creates serious obstacles in the way of the social development of Europe. These regions should be removed from a competition which is unfair to them, and their development should be started by using intensive programmes adjusted to their own particular needs.
In accordance with the principle of subsidiarity, the supervision and monitoring of the strategy should be the responsibility of local organisations. I also suggest extensive surveys on the needs of local target groups, similar to the agricultural projects in Ireland. In order to be able to evaluate the results of the programme, it is also indispensable to collect statistical data broken down by ethnic groups and evaluate them independently. According to the European People's Party, these are the essential issues which the Córdoba Summit should address.
on behalf of the S&D Group. - Mr President, as the previous speaker said, and as the Commissioner said, this is a deeply complex problem, so the oral question that we pose today is a bid from our group, certainly, and I am sure from all the groups, to renew and refresh the debate on the Roma issue.
Roma communities in Europe continue to face unacceptable levels of prejudice and, in many cases, violence. However, as we see from the Decade of Roma Inclusion Initiative, there is a genuine feeling in this House that we want to see a comprehensive approach.
However, we have talked about this comprehensive approach before. There is a need in this House to reassess what we have done from the issue of micro credits to tackling racial violence, and for all of these complex issues, we must have a comprehensive strategy.
There is a growing amount of evidence that the situation on the ground is not improving enough. The Open Society Institute talks about prejudice and violence faced by Roma communities across Europe not decreasing. Additionally, the Fundamental Rights Agency's discrimination survey found that the Roma were discriminated against more than any other group surveyed.
We owe it to this House to see that the existing legislation - the Race Equality Directive, the Council framework on tackling violence - is actually implemented, and we owe it to our comprehensive strategy, as has been said earlier, that we look at this as a complex problem but a problem that requires action, an integrated approach, a comprehensive approach.
So let this oral question be a bid to refresh this debate and come up with new solutions and implement those laws which already exist which should be helping Roma communities.
on behalf of the ALDE Group. - Mr President, in view of the second Roma Summit, I would like to share with you a couple of ideas in the hope that they will take effect as soon as possible.
Firstly, I strongly believe we need a broad and coherent strategy on Roma inclusion and we also need an action plan with clear benchmarks and appropriate budgeting. In my view, it should be a strategy not only for the EU Member States, but also for other countries where Roma communities live and which are either in the enlargement process or in the Neighbourhood Policy, thus allowing the EU to use the most appropriate tools available to it on Roma policies.
Secondly, I am convinced that we must apply the lessons learned from the gender equality policy, namely mainstreaming. 'Roma mainstreaming' should become the working approach of all EU institutions.
Thirdly, when it comes to the expertise on Roma, we should consider some affirmative actions, especially hiring Roma experts in the Council, the Commission and Parliament. It is on this note that I have prepared letters to President Van Rompuy and President Barroso recommending them to lead by example and hire Roma advisors.
on behalf of the Verts/ALE Group. - Mr President, I would like to echo the calls that have been made for a comprehensive strategy here.
As has been pointed out, we are now in the European Year for Combating Poverty and Social Exclusion, which we know is difficult in times of recession, and that is why we have been asking for social conditionality on rescue packages so that those who are the most excluded do not find themselves falling even further behind.
We have heard already that the gap is widening, which is why our EU 2020 strategy also needs to take into account the need to reduce the gaps between rich and poor.
The changes in the regional development funds are important. Local authorities, we would agree with the Council, are important because that is so often where discrimination is most closely felt, on housing and the specific needs of the Roma people there, on education, and on the police whose job it is to protect and not simply to criminalise, as seems to be the way in some Member States.
And we want to see high-quality public services. Council will remember its recommendation on the active inclusion of those furthest from the labour market where high-quality public services are seen as crucial.
We are interested to know whether the Council and Commission are happy with the absorption rate being shown for funds at the moment.
I would also welcome the context change that was strongly put out by the Commission in terms of anti-racism and xenophobia, and would hope that every Member State government would commit itself to those ideals.
Mr President, it is both good and necessary for this House to concern itself about the fate of the Roma. In the last few centuries, discrimination has been possibly the least of the ills that have befallen them. It is necessary to use European funds and European directives to promote the integration of the Roma and to eliminate their disadvantaged position. I also think it important to develop a good strategy to ensure that the European millions really reach the people who need them. The emphasis here must lie on education. We must equip the Roma children to break out of the negative cycle that is an unfortunate reality.
However, I should like to add two elements to today's discussion. Firstly, I do not think it a good thing that many Roma remain stuck in the role of victim. They must also take action themselves to eliminate the many abuses in their communities.
Secondly, the integration of the Roma cannot be enforced by means of European funds and European legislation. Ultimately, those Member States in which Roma live, and have often lived for many generations, will have to assume a leading role in taking up the issue of Roma integration in their own countries. This is a social much more than a political or financial challenge. European funds can and should at most provide a helping hand.
Mr President, in December 2009, when I was in Pristina and Mitrovica and saw how people are living in the Mahala and, in particular, in the lead-contaminated camps, I was rather shocked, particularly about the plight of the children. In almost every conversation I had, I was told that, not only in Kosovo, but also in many countries in Europe, the situation is dire for one of the oldest population groups in Europe, namely the Roma. I met Bekim Syla from the Roma and Ashkali Documentation Centre in Pristina, who received us with the words 'We are tired of talking'.
Action needs to be taken, and therefore our absolute highest expectation of the Córdoba Summit is that there will be more than mere talk and that action will be taken immediately. Immediate action means not resting on our laurels behind the EU directives implementing the principle of equal treatment, of equal treatment of persons irrespective of race or ethnic origin, and also the Employment Framework Directive, because it will not do any good. Immediate action requires the recognition and assumption that these directives are not sufficient to protect the Roma in the European Union from degrading and discriminatory treatment and - most importantly - to enable their permanent integration. What we need, therefore, is a European Roma strategy that is a component of all policy areas - an integral component of all policies.
However, the majority of governments implement projects that are merely sporadic measures. What we need are medium and long-term political initiatives. We urgently need measures for the economic development of the Roma communities. The EU must not wait until 2014 to make its structural and regional funding more flexible; it must do so now, so that the Roma can also benefit from it. This includes micro-credit loans, which need to be issued with as little bureaucracy as possible, for example, for the reconstruction of Roma settlements. It includes very specific measures for the promotion of health and for education, training and the development of the labour market. I would like to make it quite clear that no child should fail because of educational or language barriers. The Confederal Group of the European United Left - Nordic Green Left does not want Roma schools, but schools for everyone, where the Roma can also live and learn.
I would like to add that this is not only about the money, but also about taking decisive measures to counter racism. Antiziganism must not be regarded as or remain a trivial offence, but must be punished as a crime. The EU bears a lot of the responsibility for the extent to which, it is to be hoped, we will soon succeed in bringing about justice for the more than 10 million Roma in Europe, because it starts with justice and should continue with equality. For this, we need a very clear political 'yes' and a resolute, powerful European framework strategy, and - quite frankly - it also needs our passionate commitment, as MEPs and as people, to this population group - the Roma and Sinti. Let us take action now.
on behalf of the EFD Group. - (SK) The second European Union summit on Roma would surely be a great opportunity for the participants to share their experiences with the results of the numerous measures taken to encourage the successful integration of the Roma into society.
Historians say the Roma came to Europe between the 5th and 9th centuries AD, and many European nations have been looking since then for a way to coexist with the Roma in the best way possible. It needs to be objectively acknowledged that even after a thousand years of searching for such a model, we have failed to find a way to integrate the Roma properly into our society. I do not know whether the cause of the persistent problems lies with us or on the other side, but after experiences in my country, I know for sure that to help them only by giving makes no sense.
Our government has collected considerable funds from taxes on all working people and has given them to Roma citizens in order to enable them to lead a dignified life. Modern flats have been built and given to them, the same which other people have to buy. Our government provided them with access to work, medical assistance and education on equal terms with all other citizens. The same support and social benefits are being given to the unemployed Roma as to other citizens.
So what is the result? Modern dwellings have been destroyed while sanitary facilities and other furnishings are being dismantled and stolen. Sewage and rubbish are being thrown by the people in these flats out the window directly into the street. They do not want to go to work, even if the local government offers it to them. Medical workers who have been bringing them protection against infectious diseases are chased out of the Roma settlements. Children are neglected, hungry and often even do not go to school. Therefore, I am convinced that if we want to really help the Roma, we will have to endeavour first of all to teach Roma children a civilised, cultured and decent way of life.
(HU) Since I am going to speak Hungarian, my mother tongue, instead of the standard Roma term I will use the word Gipsy, which has no pejorative meaning in my language and it is also used in our Constitution.
This item on the agenda is action against the exclusion and discrimination of the Gipsy. The essential precondition of the solution is the social integration of the Gipsy people. School is an important tool for this. In many cases, there is a reason for separate treatment or positive discrimination if you like, in order to eliminate disadvantages. When they hear this, minority rights activists immediately cry segregation, even though the objective is rapid inclusion.
Generations of Gipsy in certain regions of Hungary have grown up in families living on benefits rather than earning a living. There is no way out without creating jobs. This is why we must break away from neoliberal economic policies. Even the difficult social situation cannot justify the violation of the law. In Hungary, Gypsies are involved in a very high percentage of crime. We have to act against this not only for the benefit of the majority of society, but also for the benefit of the honest Gipsy people. We have never specified genetic or ethnic labels as a reason. So there is no mention of racism, we only mentioned special socio-cultural circumstances as a background. If we routinely stigmatise persons stating this as racists, we only pursue an ostrich policy.
We need to find the way out together. In order to do this, it is imperative that Gypsies have leaders recognised by their communities and by society as a whole. Indeed, we need a common European strategy, but this should be a strategy which faces all aspects of the issue and intends to find a solution by examining them with honesty.
(ES) Mr President, I shall begin by congratulating Mrs Járóka on defending the Roma population within European Union institutions. It should be pointed out that Mrs Járóka and the Group of the European People's Party (Christian Democrats) have designed the first European strategy for the integration of the Roma minority, proposing specific Community actions to benefit over nine million citizens living in the European Union. The Roma population's situation is different from that of other national minorities in Europe, which is why we need to adopt specific measures concerning them.
The second European summit on Roma inclusion to be held in Córdoba should serve as a forum in which to courageously tackle the problems experienced by this community and to design specific financial and legal instruments which will benefit a minority that has to play the leading role in designing its own future, putting behind us previous paternalist approaches. I agree that no one has the right to gain political capital at their expense.
Only multidisciplinary, coordinated action between the Commission, the Council and Member States can bring positive results for the Roma population. The various European commissioners involved will need to coordinate their approach so as to put an end to any action that excludes or discriminates against Roma people. The Council, together with the Member States, should promote the full integration of the Roma population.
Finally, Member States are responsible for promoting measures to combat the discrimination so often suffered by the Roma. Access to health care, quality education, further training and professional retraining are indispensable goals for Roma people to be able to achieve decent employment and full participation in civil society. In that regard, it is vital for local authorities to participate, and I know very well what I am talking about. We must do everything we can for them, but nothing can be done without them, and in this Chamber, Mr President, we already have some excellent Roma Members.
(HU) I believe that the second Roma Summit in Córdoba provides an excellent opportunity to take stock of what has been achieved in the past few years concerning the integration of the largest and most vulnerable ethnic minority in Europe, the Roma. First of all, I would like to emphasise that we have made very important steps to make this a European issue. This is not just a Central and Eastern European issue, but rather an all-European issue. In order to be able to find solutions, we have to use the same approach in the future. Important steps have been taken by the European Parliament by passing a resolution on the necessity of the Roma strategy. Unfortunately, this has not been adopted yet and we sincerely hope that further significant steps will be made during the mandate of the Trio Presidency and this Commission. The 2009 report of the European Parliament on the social and labour market situation of the Roma was an important landmark, and we are half-way through the Decade of Roma Inclusion, which is also an important programme. In order to make our strategy successful, we need to see the extent to which the structural and cohesion funds have been utilised, and whether and in which circumstances they contributed to the social integration of the Roma. We need data, but we are aware that the data on ethnic origin are always sensitive, and we must be cautious when requesting and handling them. While numerous positive steps have been made, we also note that the enforcement of readmission agreements has also raised numerous problems. Kosovo has already been mentioned here. I sincerely hope that the summit will contribute to solving these issues.
(FR) Mr President, the Roma issue is being keenly felt in my region, the west of France. In Nantes, over 1 000 Roma are being expelled from one place after another due to a lack of government regulated sites in which to accommodate them. The few municipalities with facilities to accommodate the Roma, for example, Rezé and Indre, located in the Nantes conurbation, are stretched to the limit and lack the support of the public authorities. The most proactive and open mayors are therefore facing enormous difficulties. Responses cannot be local. They must be global. Inclusion of the Roma must be incorporated in every European Union policy in order to put an end to the discrimination suffered by these European citizens.
I would also like to draw attention to the specific situation of the women. The problems faced by Roma women are particularly striking, for example, in relation to marital violence or unwanted pregnancies. In France then, according to Médecins du monde, one in two Roma women, or 43% of that group, will have had an abortion by the age of 22. The average age for the first pregnancy is 17. Only 10% of Roma women use contraception. The European Union must therefore include the gender perspective in all studies and laws that concern the Roma. Education must be a major priority. We must act urgently with the Roma communities to make them aware of their fundamental rights and to facilitate their access to public services.
I hope that, at the second European summit on Roma inclusion, the European Union will show its determination to deal with the Roma issue in a comprehensive fashion.
(IT) Mr President, ladies and gentlemen, the Roma issue is becoming increasingly complex and requires effective and immediate responses. Their representatives, the institutions, associations and a section of civil society, are calling for their inclusion in the socio-economic fabric, but rarely is the essential point brought to the fore; namely that integration is a two-sided, historical and cultural process.
Without the genuine will of some of the Roma people to accept the rules and culture of the countries in which they live and without, at the same time, refraining from all behaviour that is incompatible with civil harmony, their inclusion will never come to pass: in this case, we could continue to come up with projects and allocate funds, but we will never see appreciable results.
The challenge should not be tackled with demagogy: we ask that the issue be approached with due pragmatism and bearing in mind that the worrying economic and employment situation will be a factor that makes inclusion of the Roma people in the labour market more difficult. We believe that, as centuries of history teach us, this problematic integration cannot be attributed solely to host countries and that responsibility for the current lack of integration should at least be attributed to both parties.
(MT) I would also like to extend my support, in particular, to MEP Lívia Járóka, who has worked incessantly on this sensitive and important subject. Mr President, as my fellow Member said, the situation of the Roma population in Europe is one which does not only concern a limited number of countries. It is a situation which concerns the entire European Union since the Roma community are the largest ethnic minority in Europe. In this light, it is necessary that we evaluate what the European Union is currently doing in order to see how we can do things in a better way. I was pleased to listen to the Vice-President of the European Commission, Viviane Reding, give us a full explanation on this matter. And this is a good time to do so in view of the Roma Summit which will be held in Córdoba in the coming month. What is certain is that we cannot leave the situation unchanged because it will not resolve itself and if we do not take the necessary steps, these people will remain marginalised and caught in a poverty trap. We must therefore adopt an integration policy which leads to the Roma community truly having access to the opportunities available to others. In particular, the opportunity to work, to exploit their capabilities, to live a dignified life and to be successful must be provided to these people. Thus, not only will they be able to support themselves but also to contribute to the societies where they live. However, in order to achieve this, we must take the necessary steps to remove the existing obstacles. I hope that our message in this Chamber, in this Parliament, our message of solidarity with the Roma people, is received in view of next month's summit.
(ES) Mr President, the 10 million Roma people in Europe would constitute a medium-sized Member State of the European Union, if they were a State. However, they are not one. The Roma people have always put their Europeanism before any border. In fact, they are like second-class citizens because of the discrimination they have suffered throughout history, not only in the areas of education, health, and housing, but also as migrants, which is their very essence.
The Council of Europe Commissioner for Human Rights has said that, in certain countries in the European Union, Roma migrants are not treated in the same way as other European migrants, which is a flagrant violation of the right to free movement.
The Group of the Progressive Alliance of Socialists and Democrats in the European Parliament is committed to building a Europe in which ethnic and cultural minorities are recognised, and in which we progress towards an inclusive European citizenship and an area of equality, freedom and coexistence in diversity. For this reason, we welcome the directive on non-discrimination in all areas - a directive that has not always received support from all the political groups in this Chamber.
We also welcome the Spanish Presidency's programme in this area; we believe it is needed because there cannot be any more delays when it comes to establishing European initiatives that recognise and support the Roma people.
The Córdoba Summit, to be held under the Spanish Presidency, is a major opportunity to establish a comprehensive plan for the Roma people, leaving behind years of silence and racism.
Mr President, there is very little to add - just a plea. As has been said, let us not forget that the Roma Summit was an initiative of this Parliament and it was tabled during the Slovenian Presidency, aimed at bringing together the EU governments to work together on Roma issues.
This is another reason for this Parliament to be active on this issue. The Greens differ, however, and we will not be proud if all Member States do not admit that we can do better on the Roma issue. Issues like this one have to form part of a joint call for a European strategy for Roma inclusion. We need that strategy; we need that strategy because the European Union is also losing credibility at international level. Many countries are singling us out because of this issue. This is important as well because, even in the past, we understood that this is something that has to do with human rights and social inclusion.
We understand as well that it is a question of politics. It is in the framework of political debate that we have to understand that a necessary solution has to be sought.
(RO) Given that they are one of the largest and yet most vulnerable minorities in Europe, the Roma community must feature even more actively as an item on the European agenda. Unemployment, poverty, abuse, discrimination and, last but not least, reduced access to education, are all problems which the Roma minority frequently encounter and which ultimately lead to social exclusion. I think that an integrated European programme is needed to suit their culture and values, bearing in mind that they freely move around.
Children account for 46% of the Roma population, due to the combined effect of a high birth rate and, unfortunately, a low life expectancy. Access to education would provide them with a real opportunity. Although access and entitlement to an education are guaranteed by European regulations, the majority of children belonging to poor Roma communities do not attend school at all or drop out. One specific measure would be to include these children and young people in the compulsory schooling system, thereby preventing them from dropping out of school. In the 2009-2010 school year, the Romanian Ministry of Education allocated 7 483 special places in the country's secondary schools, with only 2 460 pupils registering for them, of which 2 246 were admitted.
However, efforts must be made by both sides. The Roma minority must act responsibly in order to improve their standard of living. The lack of education prevents Roma from taking an active part in the social, economic or political life of the country in which they live. The European Union supports the Roma's integration into society through different funding programmes such as the European Social Fund, the European Regional Development Fund, as well as the Progress and 'Youth in Action' programmes.
Thank you.
Mr President, Roma, the largest European minority, are suffering from institutional discrimination, anti-Gypsyism, extraordinary levels of poverty and social exclusion, segregated systems in housing, education and social welfare. Short-term solutions are not an answer to the widespread and deep-rooted problems of Roma. We need to evaluate existing good practices, as well as the negative effects of existing policies for the Roma population.
One, but not the only, example is taking Roma children away from their families and putting them in separate boarding schools. These measures do not solve problems: they lead, rather, to more segregation, and impact deeply and negatively on the lives of Roma families. Europe needs an effective long-term Roma strategy. This summit gives us a new opportunity for affirmative action, different from the first Roma Summit, which did not include real political commitments in the EU. The EU should start by setting a good example, by offering more positions to Roma people and including Roma and civil society in the strategy.
Mr President, the summit in Córdoba will be a test for all of us, European institutions and Member States. It should demonstrate clear European commitment to considering a fully fledged political and operational strategy that would, in addressing Roma issues, go beyond obvious human rights perspectives, fundamental as they are, towards real economic and social inclusion.
We need an integrated strategy policy and an action plan cutting across all areas relevant to economic and social belonging. Much has been done and achieved but, without any doubt, there is still a long journey ahead of us. We need the Commission, Parliament, the Member States but also, as Minister López Garrido said, local and regional authorities working hand in hand.
We expect from the Commission a clear allocation of the responsibilities for this matter and effective coordination between all relevant services. We expect the EUR 5 million pilot project currently implemented by the Commission to pave the way for efficient and effective solutions in the areas that matter most: early childhood education and economic inclusion, and provide progress on policy learning and evaluation.
We appreciate the Commission' efforts, especially those by the Regional Policy DG, and we encourage the Commission to further enhance local and regional involvement in practical action strengthening the economic inclusion of Roma society.
In Parliament, many colleagues across the political groups have already demonstrated their involvement, but our duty is to put much greater political power into this issue.
Roma inclusion would give us a chance to move forward towards making the European labour market truly inclusive. It would give us a chance to move forward in addressing European demographic challenges.
So let me conclude by saying that we must treat the Córdoba Summit as a last call for real inclusion of the Roma.
(HU) As a developer of the first medium-term government programme for Europe on the Roma issue and the rapporteur of the 2002 Roma report of the Council of Europe, I agree with those stating that this is one of the most complex issues of Europe today. I do not envy Commissioner Reding's position, because this is currently the most complex issue in Europe. Evidently, the Roma are not simply an ethnic and national minority, but are also a multiply disadvantaged social minority. However, the distribution of responsibility between the majority and the minority is not evident. The social responsibility is asymmetrically distributed between the majority and the minority, because the majority has far more responsibility, but the minority, in this case the Roma, also has its own responsibility. The fourth and particularly important point is that we need integration without assimilation.
Finally, this is not simply a budgetary issue and it does not depend merely on resources. This is an issue of whether there are people and mechanisms in place, both in the majority society and among the Roma. As a former Secretary of State, I have to say that results were achieved in regions where there were local majority leaders committed to the issue, and credible local minority leaders capable of motivating the minority and supported by NGOs. It is not a funding issue. We need the European level, but success is to be reached at Member State and local level. This is why I support the strategy of the Union.
(RO) The economic and social development of the Roma minority group is one of the most delicate and controversial issues which the states in Central and Eastern Europe face. We do not have exact estimates as to the actual number of Roma in the EU. However, we know that the Roma minority is the largest and poorest cross-border ethnic minority.
The European Union needs to have a coherent long-term approach because national policies are inadequate when it comes to changing the Roma's situation. Each state is responsible for improving the living conditions of the Roma population. However, the success of this process lies, to a large extent, in tackling this issue in its entirety through coordinated actions.
In my view, the lack of prospects for the young generation is one of the biggest problems we are facing. The Roma population is a young population with a significant proportion of them under the age of 20. In the society based on knowledge and innovation which Europe wants to develop, if we fail to take immediate measures, the gaps between young Roma and the rest of the population will grow. Children and young people are included in few of the current policies and strategies, even though the large number of children and young people in the Roma population makes them the generation of change. The process of sustainable development must start from a generation of children who have access to education, medical aid and all the opportunities which children from the majority population enjoy.
This is why I wish to draw your attention to the fact that the Commission proposal on the EU 2020 strategy does not contain any objectives for resolving the problems of the Roma community. If we are not going to take specific measures and if we are not going to make major changes in terms of approach, millions of young Roma will continue to face social exclusion and marginalisation throughout their entire lives. The lack of hope will turn these communities into areas of insecurity for their inhabitants and the rest of the population. We must offer the Roma community a real chance to change their prospects. Solidarity is the fundamental value at the heart of the European project. This is why we must shift from the political will to taking measures to actually put them into practice.
(CS) Ladies and gentlemen, according to a recent public opinion survey, 76% of Czechs do not want to have Roma as neighbours. Over the past 10 years or more, I have addressed in my everyday political life as a mayoress the problems of coexistence and neighbourly relations between Roma and non-Roma citizens in my home town. As a consequence, I firmly believe that financial solutions are not the answer, which is anyway clear from the unimpressive overall results of the EU-funded projects to date aimed at improving the socio-economic situation of the Roma.
In my opinion, the solution can lie only in the cohesion of local communities in towns and villages, which must accept Roma as fully-fledged citizens for better or for worse. However, the same applies in reverse. The Roma, too, must have a sense of belonging to their community and accept its rules and standards. Their own positive examples and role models are enormously important for relations with the majority community and for effective work within the Roma community. It is fundamental, however, for there to be a consistent and uncompromising fight against xenophobia and racism in society at large. Let us make it absolutely clear, through all possible resources, concrete actions and positions, that these are totally unacceptable for us. We should make a common effort in this direction in the future.
(RO) I would like, right at the start, to express the hope that the Roma Summit in Córdoba will be the crucial time for adopting a common strategy devoted to Roma inclusion.
The living conditions of this community remain unacceptable and discrimination against them is increasing, in spite of the fact that the sums allocated in recent years to projects aimed at improving their situation are approaching EUR 0.5 billion. I think that the time has come for us to shift from good intentions to deeds.
Unfortunately, the European Commission has still not proved that it has the necessary desire to coordinate the actions for improving the Roma's standard of living and social integration and for combating the racist actions directed against them. I think that the Roma issue must be a special task, clearly defined for the Commissioner for Social Affairs. It would also be extremely useful if the Commission experts tasked with dealing with this issue also include experts of Roma origin.
I also believe that we need to have a social and cultural approach so as to avoid increasing the already existing inequalities in terms of both literacy and employment levels. With this in mind, I call on the Commission to encourage labour market access programmes for Roma migrants and cooperation between the local authorities and Roma communities, and to consider closer collaboration with non-governmental organisations.
(SL) Mr President, Commissioner, Mr López Garrido, first of all, I should like to congratulate Spain on adding this summit to its list of priorities. At the same time, allow me also to congratulate the Commission for deciding to prepare a comprehensive report on the position of the Roma in Europe. It is testimony to the fact that we are aware of how topical this issue is. However, it has only become topical in recent years, with the enlargement of the European Union.
Another thing I am pleased to see is that virtually all the parliamentary groups, or most of them, have approached the resolution of this issue seriously. The Treaty of Lisbon has provided us with an additional legal basis, enabling us to approach more thoroughly the development of a comprehensive and powerful strategy for the resolution of the Roma question, in the framework of what is commonly termed 'soft law'.
It is clear that we are not in a position to develop a common Roma policy at EU level, because the primary competence in this regard rests with Member States. However, what we can develop are some indicators and a common database; we can exchange good practice and, here, Member States can be of great help to each other.
I come from Slovenia where, for example, we have instituted the role of 'Roma classroom assistant', whose job it is to mediate between the school and the parents and who is of great assistance in introducing Roma children into the education system.
(RO) The first European Roma Summit actually recognised the individual failure of European states to guarantee the Roma their rights and integration, and marked a first step towards adopting a common long-term strategy at EU level.
Unfortunately, a huge discrepancy persists between plans and studies and putting them into practice in order to tangibly improve the life of the Roma community, which remains the most vulnerable ethnic group in Europe, at a time when they are facing the highest level of poverty and social exclusion. Indeed, their prospects are not at all encouraging if we consider that roughly half the Roma population is made up of minors due to the high birth rate and short life expectancy.
I believe that the first step towards a coherent inclusion strategy must be to guarantee the young generation of Roma non-discriminatory access to education. This is the only measure which can play a crucial role in facilitating change so that the Roma can be integrated into the labour market and escape the vicious circle of social exclusion.
(RO) The Roma is a cross-border ethnic and cultural community numbering more than 10 million across Europe. The social problems affecting Roma require concerted, long-term action, involving the European Union and Member States.
Important initiatives have been launched in this area, but I believe that we need to go further. We need to adopt a proper European strategy for Roma, based on well-targeted actions and a regular assessment of its impact.
I come from a country with a large Roma community and I welcome that today we are acknowledging that the Roma issue is an issue for the whole of Europe to deal with. A strategy is in force in Romania, which dates back before the country joined the EU, aimed at improving the Roma's situation. Special places are provided to them free at public universities, which is helping greatly to raise the level of education and culture among the members of this community. National and local public authorities are making efforts to promote social inclusion of the Roma and to integrate them into the labour market in order to combat dire poverty and provide them with access to health care services. However, consistent financial support is required from Europe in order to achieve the desired results.
(HU) For Gipsy children, Roma children, the only way to break out of their situation is to attend school on a regular basis. Unfortunately, we regularly hear, as a manifestation of political correctness, excuses made on various grounds for parents who do not encourage or even prevent their children's school attendance. From this point of view, girls, Gipsy girls, are particularly subject to and victims of discrimination, because their irresponsible parents often burden them with looking after their many brothers and sisters and doing household chores instead of going to school. The only approach in line with international human rights standards is if the government undertakes the obligation to step up in such cases and defend the rights of the child through penalties, sanctions or, if necessary, by withdrawing family benefit or other forms of assistance to make parents respect the rights of the child.
(SK) The poorest group of people in the European Union are certainly the Roma. Therefore, I am for utilising all means to integrate Roma into social and economic activities. Above all, I see the education of children and young people as the solution.
I also agree that it is necessary to eliminate the hidden and overt discrimination of Roma. However, I am also in favour of speaking quite openly about how the rights of Roma children are being repressed by their own parents. Everybody has a right to a dignified life. Roma children, to a predominant degree, do not have that. At the next summit, let us also talk about how the Roma themselves, above all, must be active in solving their own problems; first, regarding the education of their children, but also about their personal involvement in the process of improving their own living conditions. And since I do not want to be a Commissioner in the future, I want to say here in this room that we should also be speaking at the next summit about how support for the Roma is being abused by the Roma themselves.
Mr President, the debate we have just had on the Roma population and the upcoming Córdoba Summit clearly shows once again that the social and economic integration of the Roma is a problem at European level and therefore requires a European strategy. Following on from the insufficient progress which has been made, that is precisely what we hope to achieve at the Córdoba Summit, which has already been mentioned many times.
We need a strategy based on an action plan which the Council intends to follow, bearing in mind the overall programme set out by the Trio of Presidencies; for it is a far-reaching programme, a working action plan which should, without doubt, have the Structural Funds as one of its main instruments - for that is Europe's most powerful tool for social cohesion - and which should be implemented through specific actions.
To my mind, some of those actions should focus on specific issues faced by the Roma people: the discrimination they suffer as Roma, such as the difficulty they have in accessing public services and employment. We must also look at the issue of Roma women, who suffer particular problems of poverty, access to housing, discrimination and violence; and the problem of young Roma, too, for their lack of qualifications makes it even more difficult for them to gain access to employment during this time of economic crisis. There is also the issue of Roma children: it is said that their life expectancy is 10 years shorter than that of the average European child.
At the same time, however, we need to take general action that benefits the Roma population as a whole; they are one of the communities that suffers from the worst discrimination, and so any anti-discrimination policy is going to help them. This is also the case with the action being taken against gender violence, which is why it is so important that, as soon as possible, we have the directive on the protection order that will combat gender violence, for this action will particularly benefit Roma women; that is also the case with the directive on non-discrimination, which will particularly benefit the Roma population.
We must not take a paternalistic approach to all of this because, above all, we have to respect the identity and cultural characteristics of the Roma population.
Vice-President of the Commission. - Mr President, I would like to thank the House for the many suggestions and proposals that have been made. They will be taken on board by Commissioner Andor and myself when we present our communication before the summit. In this communication, it will also be made very clear that the Commission cannot and will not accept that the Roma are discriminated against and excluded from our society because of their ethnicity.
Now, we do have instruments; we do have policies. The question is, how do we utilise them? How do we mainstream the question and the problems of the Roma in these instruments and policies? I believe that we do not need a Roma Directive or a Roma Fund. What we need is to take Roma issues fully into account when we apply EU law and when we implement EU funds. The key to this - and it has been said by many of you - is partnership and the cooperation of all the key actors. The Commission pursues this approach in the European platform for Roma inclusion and with its internal procedures.
But I would also like to underline very clearly that, while, of course, Roma exclusion has a lot to do with fundamental rights, mostly it has to do with social and economic issues. For instance, I would like to quote the World Bank's study on the economic cost of Roma exclusion and to see that this is a very important piece of evidence showing that we need to find solutions for the sake of our society in general. So to apply the instruments which we have in the most effective manner possible will need a strategic approach, of course - mainstream, as some of you have said. This approach is based on cooperation, on mobilisation of the necessary resources and on a strategy learning from success as well as from failure.
What we must avoid doing is creating a strategy which exists only on paper. Results are needed; results which lead to the integration of Roma into mainstream schools. I have heard many of you speaking about schooling. I am looking forward to seeing the details of our action on pre-schooling, how this has been working out. The mainstream labour market; here, my colleague, Mr Andor, is going to look for precise targets to be achieved, and the mainstream society which is the responsibility of all our policies.
(HU) Mr President, We have a technical problem. I have just noticed that the computer cloned me, because my name, the Tabajdi name, appeared for my colleagues who had cards inserted. I noticed it in the case of Mrs Gomez, and elsewhere, as well. So there must be some problem with the computer. My fellow Member, Mrs Kinga Göncz, also has the name Tabajdi displayed on the card. Please check it, as I do not want to have so many clones in the European Parliament. Please inform the technical service. Thank you. Zoli, is it the same for you?
Thank you. The technical services will take note of that.
The debate is closed.
The vote will take place at the next part-session.
Written statements (Rule 149)
I would like to underline that by sharing responsibility for preventing discrimination against Roma and for aiding their integration into society, the Roma issue has become part of European human rights policy. Therefore, as we approach the second European Roma Summit in Córdoba, we must discuss the social problems faced by Roma and the means of solving these problems. I am pleased that the Spanish Presidency is hosting this summit, since we must raise and acknowledge the existence of Roma issues. I would like to underline that in a democratic and free society, it is unacceptable that a group of people are isolated from society and that people's fundamental rights and freedoms are openly violated. Members of the Roma community face racist attacks, unequal access to public services and social provisions and huge living and educational segregation. Moreover, we must draw attention to the fact that Roma not only experience direct discrimination, but face implicit, indirect discrimination, for example, the failure to employ Roma and, at the same time, their non-integration into social life. Therefore, I agree that we must call on the European Commission to encourage Member State governments and regional and local authorities to better implement EU projects in respect of Roma. I also call on the Commission to take concrete action and initiatives to combat direct and indirect discrimination against Roma in Europe.
in writing. - Statistics show that unfortunately, Roma are the most hated and discriminated ethnic minority in Europe. We have seen the difficulties that several Member States, including mine, have concerning the social inclusion of the Roma. This clearly shows that this is a broader European issue that we must handle together. Better access to education and employment is crucial so that we avoid the tendency of Roma to choose other more easier but harmful ways of money making. We need to fully apply the anti-discrimination legislation to Roma people and to take further initiatives to integrate them in our society. So far, we haven't had any coherent strategy. I wish that this Second European Roma Summit brings about a real EU strategy for Roma. Structural and pre-accession funds should be more efficiently used to finance such initiatives. I would also like to insist on the fact that this strategy should be a tool of coordination and an impetus for the Member States. The initiatives have to be taken at local level and benefit from the expertise of local NGOs and Roma themselves who know what the main difficulties are, so that this strategy really meets Roma people's needs.
in writing. - The Roma continue to be one of the most disadvantaged minorities in all of Europe, subject to widespread discrimination in all spheres of life.
In the last decade, the European Union and its Member States have devoted attention and resources to improving the situation of the Roma. Working in cooperation with the Roma rights movement, some Member States have begun to implement policies aimed at ensuring equal access to quality education for Roma children. Continuing efforts in this area should remain the highest priority in the coming years.
Policies need to be comprehensive in order to achieve a maximum systemic impact in closing the gap between Roma and non-Roma in all areas: education, employment, housing and health. The European Union and Member States should continue to evaluate their Roma-related policies to date and seek ways to eliminate any paternalistic approaches to the Roma issue, which treat the Roma as dependent, passive recipients of policy benefits.
A traineeship scheme should also be set up for young Roma to build up their professional expertise through programmes in Commission departments and appropriate government institutions.
We are halfway through the ten-year period (2005-2015) devoted to Roma inclusion. What we can see is that a great deal is being said about the Roma minority, various programmes and platforms are being created, but the results are limited. The problems associated with education, employment, regional development, etc. persist and are getting worse in some Member States. The second Roma Summit being held this year in Córdoba is intended to revitalise the European aspect and find new courses of action. I agree that the principles need to be redefined, but I believe that we should devise instead a transversal, horizontal strategy which will tackle this minority's problems in an integrated, but not exclusive manner. The most important aspect is that the pre-accession funds and Structural Funds are used properly and yield the results which we would like as political decision makers, and which civil society and, above all, the Roma minority, would like.
The first Roma Summit had at least one positive outcome: the conclusion reached at Community level that the Roma need education as a first step towards social integration. In this respect, I also welcome the second meeting of the European Platform for Roma Inclusion devoted exclusively to the issue of Roma education in Europe. The process of educational reform requires the involvement of not only State institutions but also of non-governmental organisations which no longer need to make it their main objective to identify acts of discrimination, but to educate ethnic groups. Reducing illiteracy, ensuring children complete their schooling and the need for vocational training and retraining offer opportunities for accessing the labour market as well as means of social inclusion. It is clear that we urgently need positive development among this minority, but this is something which both the authorities and the Roma community itself are responsible for. The second Roma Summit must motivate the European Commission sufficiently to come up with legislative proposals aimed at achieving tangible results in this area. The European Commission must also review the Social Fund and propose an increase in funding for projects aimed at improving the socio-economic situation of the largest minority in the European Union.
The Roma Summit in Córdoba is intended to be an opportunity to talk plainly about the parallel societies in Europe and this should be based on efficient integration at all levels. It should be promoted at national as well as at European level. However, there is one thing that we should not forget in this regard, and that is that, for effective integration, both sides need to work together. The Roma people must also do their bit for integration and work from the inside to prevent the creation of parallel societies. In this regard, I am particularly concerned about the school education of children, in particular, of girls. In the middle of Europe, it must not be the case that children are barely or not at all integrated into the existing school system and then drop out of school early in large numbers. Their future position in the labour market is jeopardised considerably as a result and they then take refuge on the edge of society to an even greater extent, thereby isolating themselves. Problems relating to social security and their living conditions are then predetermined and the vicious circle is complete. It is therefore crucial to appeal to the Roma in Europe to change their archaic attitude to school education and women's rights, to actively fight to combat their own exclusion, and to work to integrate themselves into society and into the labour market in particular.
Although Member States have already spent significant EU and national resources on creating jobs for long-term unemployed Roma people, a coherent European-level solution has not been found: Member States faced the situation in different ways and to different degrees. I believe that it is important to elaborate a coherent and efficient strategy to resolve the Roma issue, which has remained unsolved to this day and represents a common problem of the European Union as a legal entity and the Member States. The most important issue of the European Roma Summit, to be held on 8 April in Córdoba, should be the formulation of the principles of the European-level strategy, to prevent any further 'migration' of the Roma issue and to enable all Member States to find a solution based on the common European strategy. I am convinced that the basic tool for tackling this is education. I consider it necessary to develop a comprehensive programme package that promotes and encourages the return of young Roma intellectuals into the community and their work within the framework of the community and for the community. Building a close partnership between different Roma advocacy organisations, responsible State institutions, the civil society and cooperating EU institutions could support this to a great extent. A more significant role should be given to methods of granting subsidised micro credits or interest repayments by the State. Access of Roma communities to the conditions required to earn their livelihood should be an important target within the concept of agricultural subsidies. The situation is more serious than one would believe: the ratio of long-term unemployed has grown by leaps and bounds among the Roma, and more and more of them become marginalised.